DETAILED ACTION
Applicant's response, filed 15 March 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-28, 34, 35, 44, 46, and 49-52 have been cancelled herein.
Claims 29-33, 36-43, 45, and 47-48 are currently pending and examined herein.

Claim Objections
	The outstanding claim objections are withdrawn in view of the amendments submitted herein.






Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29 and 39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claims 29 and 39 have been amended to recite, “a treatment analyzer configured to use the generated statistics to determine a recommended personalized therapeutic regime for treating the disease in the subject, wherein the disease is one of cancer, glioma, Huntington’s disease, leukemia, and patellar tendinitis”.  Applicant points to support for said amendments at paragraphs [0085]-[0087], [0120], and [0151].  However, none of said paragraphs include support for the recitation of any type of cancer, glioma, Huntington’s disease, leukemia and/or patellar tendinitis, as recited.  Rather, paragraph [0085]-[0087] pertains to the N-of-1 pathway approach as applicable to “patients having tumors” but with no mention of applicability of a treatment analyzer that could achieve the determined recommended personalized therapeutic for any and all cancers or for Huntington’s or glioma or leukemia or patellar tendinitis.  Further, turning to paragraph [0120], the Specification discloses characterization of a mechanistic response to rhinovirus (not claimed).  At paragraph [0151] the Specification discloses patient datasets pertaining to rhinovirus and response thereto.  Further investigation of the instant Specification reveals that the only cancers disclosed are lung, ovarian and breast.  Thus, the treatment analyzer that is used to generate statistics to determine a recommended therapeutic regime for treating a disease, glioma is not disclosed. Further, leukemia and patellar tendinitis do not make an appearance in the instant Specification.  As such, the amendments to claim 29 and 39 represent new matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-33, 36-43, 45, and 47-48 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment herein.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”). 
	

Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With regard to (1), the instant claims recite a machine for determining a set of disrupted genetic pathways in a subject by analyzing normal and disrupted cells having normal and disrupted sets of genetic pathways, to aid in the selection of treatments predicting the course of progression of a disease (claim 29) and a machine adapted to evaluate a disease in a subject (claim 39), therefore the answer is "yes".  
With regard to (2A), Prong One, under the broadest reasonable interpretation (BRI), the instant claims recite the following:
Claim 29:
--“classify genes of the normal-tissue transcriptome and the perturbed tissue transcriptome into genesets according to function of those genes in biological pathways”; 
--“statistically comparing the single normal-tissue transcriptome with the single perturbed-tissue transcriptome to identify one or more deregulated mechanisms, the statistical comparison performed using N-of-1 analysis, the N-of-1 analysis being performed by, 
Claim 39:	--“determine at least 205 genesets each corresponding to pathways and associated with expressed RNA…”;
--“determine statistically significant differences in RNA expression levels of the determined genesets between the normal tissue RNA sample and the perturbed tissue RNA sample;
--“use the statistically significant differences…to evaluate the disease and devise a personalized therapeutic regime…”
The claim steps recited above include steps directed to the judicial exceptions that are abstract ideas of the types that are in the grouping: “mathematical concepts” and “mental processes” because operations of classifying, comparing for identification purposes that employ statistical correlations and predictions are mathematical operations and steps of generically “recommending”; “evaluating” and “determining” are mental operations that can readily be performed in the human mind when not followed by substantial steps that define said operations beyond said interpretation.  The step in claim 29 directed to “the treatment analyzer comprising a trained classifier” is merely use of a trained classifier (statistical tool) and thus is akin to mental operation of using statistics to predict a response.  No actual training of a classifier takes place in the claims nor does the Specification disclose training a classifier.  Nothing in the claims, as currently recited, precludes the step from being practically performed in the mind.  Thus, if a claim, under its BRI, covers performance of the limitation in the mind, but for the recitation of 
Dependent claim steps further limit the recited judicial exceptions by the following recitations: dependent claims recite limitations that further limit the recited judicial exceptions, such as “statistically correlating” (claim 32); “identify pathways in each transcriptome” (claims 36 and 41); “analyzing the determined statistically significant differences in RNA expression” (claim 41); “analyzing… differences” (claim 42); and “N-of-1 statistical analysis comprises a Wilcoxon signed-rank test” (claims 45).
Because the claims are directed to a judicial exception(s) as determined at Prong One above, the claims are to be further evaluated under Step 2(A), Prong Two, wherein in the instant set of claims it is determined that the claims do not integrate the judicial exceptions into a practical application because the claimed additional elements include only steps directed to the following: 
Claim 29:
(a) “an RNA transcriptome analysis unit comprising a device from the group consisting of a microarray reader and an RNA sequencer…” which is a unit recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  
(b) “a gene path classifier to receive normal tissue transcriptome and the perturbed tissue transcriptome” which is a unit configured to classify (do math) and serves as a generic recitation herein for which to operate a judicial exception.
(c) “a control-perturbed comparator and statistics generator” that are recited at a high level of generality (a generic computer functionality processor performing generic computer  i.e. statistics or classification).  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) “a treatment analyzer configured to use statistics…for treating a disease…wherein the disease is one of cancer, glioma, Huntington’s disease, leukemia and patellar tendinitis” also recited at a high level of generality, as above.  
Claim 39:
(a) a microarray reader adapted to receive an RNA probe microarray bearing a normal tissue RNA sample from the subject…and to receive an RNA probe microarray bearing a perturbed tissue RNA sample, which is a recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  
(b) a processor to receive the normal tissue RNA transcriptome and the perturbed tissue RNA transcriptome, recited at a high level of generality such that any processor can perform said function.
(c) a control-perturbed comparator and statistical analyzer that are recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) a treatment analyzer configured to use the statistics, also recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.

 As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.   
When the claims fail under (2A) then a final analysis turns on that discussed in (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions under (2B) because, as discussed above with regard to integration of the recited abstract idea into a practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  
With evidence to the fact that said computer implementations, recited in a generic fashion, do not impart significantly more, the courts have consistently held that generic computer elements serving only to provide a computer as a tool by which to operate a recited judicial exception, are not patent eligible. See, for example, DDR Holdings (Fed. Cir. 2014).
Evidence that the additional elements in the instant claims are directed to data gathering steps which are well-known, routine and conventional elements in the field, including those steps of obtaining data and extracting RNA, is disclosed, for example, in Yang et al. (PLoS Computational Biology (2012) Vol. 8:1-18; previously cited) at pages 3-4, Figures 1 and 2.  Limitations that include a microarray reader and an RNA sequencer, are also standard equipment and techniques that are well-known, routine, and conventional and are demonstrated by the prior art as disclosed previously to, for example, Huang et al. (previously cited).  In 
Thus, in light of the above considerations the claims remain non-statutory.

Response to Applicant’s Arguments  
 1. Applicant re-iterates the argument that states, “here the claims amount to an inventive concept by teaching a system and computer-implemented method of utilizing N-of-1 analysis… [and that] this unconventional way of utilizing the N-of-1 analysis is an improvement to the computer-implemented field of bioinformatics, in that only cell samples from a single individual, rather than many, may be used to determine deregulated genetic and metabolic pathways”.
It is submitted that this is not persuasive.  The Examiner maintains the position that the “use” of statistics is, itself, the judicial exception in the claim.  Applicant is reminded that the judicial exception itself cannot represent the “improvement” to technology.  Rather, it is the steps in addition that would provide for said application in a claim.  Applicant has not demonstrated that the steps in addition that are present in the instant claims are anything more than routine data gathering techniques carried out by routine and well-known techniques/machines.  The N-of-1 statistical steps herein do not, for example, change the operation of any particular machine.  Rather, they are carried out by a statistics generator (a computer/calculator) intended to generate p-values for genesets.  
2.  Applicant states that  the claims are directed to “a new and improved laboratory technique for producing a tangible and useful result”.  However, it is not clear what that technique would be, other than using well-known data gathering steps (RNA transcriptome data) and classification (math) for further performing statistics (math) to inform a recommendation.  
3.  Applicant states that the instant invention is like that in Ilumina, Inc. v. Ariosa Diagnostics, Inc. 2019-1419, 10 (Fed. Cir.-Aug. 2020) in that the claims were held patent eligible because they were not directed to a natural phenomenon but rather a physical process that exploits a natural phenomenon”.  Further, Applicant states that “although the claims may include an abstract idea, the claims are directed to concrete use of N-of-1 analysis in a novel way that identifies deregulated genetic and metabolic pathways within a subject above a particular threshold based on normal and perturbed cells”.  Applicant adds that the court in Illumina looked at “the concrete, physical steps and recited specific requirements performed including size discrimination step comprising centrifugation and specifically density gradient centrifugation and HPLC…capillary electrophoresis…nanotechnology…”  Applicant states that similar to performing the claimed method in Illumina, here, claim 29 include such concrete steps as “the RNA transcriptome analysis unit configured to provide a single normal-tissue transcriptome of the subject…a gene path classifier configured to receive the single normal tissue transcriptome…and to classify genes…into biological pathways…and a control-perturbed comparator and statistics generator configured to generate statistics…the N-of-1 analysis being performed by comparing gene expression…a treatment analyzer configured to use the generated statistics to determine personalized recommended regime…”
It is respectfully submitted that this is not persuasive.  Firstly, the instant claims herein are not rejected for reciting a natural phenomenon, rather they include claims directed to an Illumina offered a solution to the problem of distinguishing fetal DNA from maternal DNA by preparing a fraction of cell-free DNA that is enriched in fetal DNA based on size parameters.  The court determined that the invention was a method of preparation case and that said methods optimize the amount of maternal DNA and include a physical process that change mixture compositions that result in a DNA mixture that is different from naturally occurring fraction’s in the mother’s blood.   These steps are vastly different than the instantly claimed invention.  It has not been shown herein that the instant steps are those that are physical in nature, other than getting the data (RNA transcriptome data) using conventional techniques (using a microarray reader).  As such, the Illumina claims are not commensurate in scope with the instant claims and the arguments herein are not found persuasive.  
4.  Applicant states that the instant claims improve an existing technological process and liken the claims to those is Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042 (Fed. Cir. 2016).  Applicant further contends that “though the claims in CellzDirect recited many routine and conventional steps, the claims overcame 101 because they taught an improved process for preserving hepatocytes for future use, thereby improving the technical field”.  Applicant states that the instant claims use N-of-1 statistics in an unconventional way and points to paragraph [0009]; [0010]; [0012].
It is agreed herein that like the claims in Illumina, those in Rapid Litigation were directed to an improved physical cryopreservation process.  The claims directed to preserving hepatocytes by said process provided an improvement to existing technology.  Again, the claims were found not to be directed to a natural phenomenon because they provided a new and useful method of producing a particular preparation of cryopreserved hepatocytes.   The same, however, wet laboratory technique recited that provide for a physical step that practically applies the recited judicial exceptions.  Rather, the steps are directed purely to mathematical assessment of data gathered from known operations and machines.  The use of statistics is not a “new laboratory technique” in the sense of a preparatory technique.  It is a tool to analyze data.  Applicant has provided no evidence to such and the arguments are based solely on assertion herein.  Further it is noted that the step to which Applicant avers are “unconventional” are, themselves, the judicially recited exceptions (N-of-1 statistics).  Applicant will note that under the framework established for analysis of eligible subject matter, it is the steps “in addition” that provide for either a practical application (integration) and/or for significantly more (inventive concept) in a claim.  This is not a feature of the instant claims, wherein the only additional elements in the claims serve as conventional machines that provide data and run statistical analyses.  
5.  Applicant continues that the claims are not directed to a judicial exception in that the claims cannot be performed in the mind.  
This argument is not found persuasive and has been addressed in previous Office Actions.  Specifically, Applicant has offered no evidence as to the statement that a human mind cannot perform the statistics as claimed.  Secondly, it is maintained that the statistics, as claimed herein, can be performed mathematically/mentally by a human.  Take, for example, a comparison of the 205 genesets that include 15 genes.  Calculations of, for example,  k-nearest neighbor statistics or random forest statistics in their simplest form can be performed on said genesets.  Further, the statistics generator (a computer or calculator) is a tool by which to operate said statistics and can be implemented in a routine and well-known nature.  The statistics themselves do not provide an inventive concept.  The application of said statistics may do so, but 
6.  Applicant makes a statement pertaining to mental processes stating that “a person cannot store in their mind a database of any realistic pathway model that encodes cell states.  And the generation of a dynamic pathway map associated with any realistic pathway model is not possible in the human mind, particularly a map that includes nodes (including parent nodes) and edges as interaction paths between the nodes”.
This is not persuasive.  It is noted that there are no steps whatsoever that limit the instant claims to any “database of any realistic pathway model that encodes cell states”.  In addition, there are no claim steps limited to a “dynamic pathway map associated with any realistic pathway model…that includes nodes (including parent nodes) and edges as interaction paths between nodes”.  This line of argument is therefore not persuasive. 
7.  Applicant states that “claims 29 and 39, as presented, requires there be at least 205 genesets of 15-500 genes as extracted from the transcriptomes and classified into pathways.  This represents at least over 3,000 genes in each transcriptome, far beyond what can be practically kept in the human mind and worked out in reasonable time on paper”.

8.  Applicant states that the claims include a “practical application of a machine for predicting the course of progression of a disease and determining a personalized therapeutic regime for treating the disease in a subject in need of treatment of a disease” and “personalized treatments and predictions that include selection of treatments for cytochrome p450 levels when drug selecting and dosing and states that intelligently evaluating gene expression may help to determine which of several treatment plans is worth the expense or determine likely side effects”.  Applicant concludes that the claims, thus, include a personalized therapeutic regime for treating a disease.  
It is respectfully submitted that this is not persuasive.  As stated previously and above, the instant claims do not include any particular steps directed to a specific treatment of disease and thus do not include a specific treatment as asserted.  Further, the claims are not directed to the limitations as outlined in said arguments.  



Conclusion
No claims are allowed.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631